Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0211338(Kojima).
Regarding claim 1, Kojima discloses a calibration method comprising: 
placing at least one slab in a field of view of an X-ray scanner system, wherein the at least one slab has at least one known linear attenuation coefficient and at least one known pathlength (see figure 11a/11b, elements 104-1 and 104-2 are slabs which are moved into the field of view of the x-ray scanner, see figure 11A, and see figure 9, element S2002 discloses the step of taking a measurement with the corrective material, where the slab has a known linear attenuation coefficient, see paragraph [0048] and [0089] discloses attenuation, which is a known property of a material, and the pathlength is also known as the length of the slab is known see paragraph [0043]); 
scanning, on the X-ray scanner system, the at least one slab with at least one X-ray tube located at plural known locations at different angles relative to the at least one slab (see figure 9, element S2002 discloses scanning the corrective material or slab with the x-ray tube, figure 11, element 311, located at plural known locations at different angles relative to the slab, see paragraph [0055] discloses that the source and detector are rotated at different angles); 
generating material decomposition data based on the scannings at the different angles (see figure 9, element S2003 discloses determining corrective map which includes the actually measured values of the corrective material or decomposition data); 
generating air calibration data based on at least one air scan using the at least one X- ray tube at at least one rotation speed (Figure 9, element S2001 discloses generating Air measurement, see paragraph [0055]-[0056] discloses the rotation speed of the 900 times); and 
calibrating a forward model for the X-ray scanner system based on the material decomposition data and the air calibration data (see figure 9, S2003 discloses a corrective map based on the measured corrective material or material composition data and the measured air calibration data, see also figure 12).  
Regarding claim 2, Kojima discloses the method of claim 1, wherein the at least one X-ray tube is stationary (see figure 11).  
Regarding claim 5, Kojima discloses the method of claim 1, wherein the at least one slab is placed level in the field of view of the X-ray scanner system (see figure 4B element 104 is placed level in the field of view of the scanner of figure 11).  
Regarding claim 6, Kojima discloses the method of claim 1, wherein the at least one slab fully covers the field of view of the X-ray scanner system (see figure 4B, element 104 covers the field of view).  
Regarding claim 7, Kojima discloses the method of claim 1, further comprising: scanning, after the calibrating of the forward model for the X-ray scanner system, an object (See figure 8, after the correction using the corrective material map or forward model, an image is take of the subject).  
Regarding claim 8, Kojima discloses the method of claim 7, wherein the at least one slab comprises multiple materials (see figure 11, elements 104-1, 104-2, see paragraph [0097] discloses different materials).  
Regarding claim 9, Kojima discloses the method of claim 1, wherein the X-ray scanner system is a photon counting CT scanner system (see claim 1). 
Regarding claim 10, Kojima discloses the method of claim 1, wherein the at least one slab comprises a plurality of slabs with different heights (see paragraph [0097] discloses that the materials 104-1 and 104-2 are different thickness).  
Regarding claim 11, Kojima discloses an X-ray scanner system (figure 11) comprising: 
at least one slab placed in a field of view of the X-ray scanner system, wherein the at least one slab has at least one known linear attenuation coefficient and at least one known pathlength (see figure 11a/11b, elements 104-1 and 104-2 are slabs which are moved into the field of view of the x-ray scanner, see figure 11A, and see figure 9, element S2002 discloses the step of taking a measurement with the corrective material, where the slab has a known linear attenuation coefficient, see paragraph [0048] and [0089] discloses attenuation, which is a known property of a material, and the pathlength is also known as the length of the slab is known see paragraph [0043]); and 
processing circuitry configured to, scan, on the X-ray scanner system, the at least one slab with at least one X-ray tube located at plural known locations at different angles relative to the at least one slab (see figure 9, element S2002 discloses scanning the corrective material or slab with the x-ray tube, figure 11, element 311, located at plural known locations at different angles relative to the slab, see paragraph [0055] discloses that the source and detector are rotated at different angles); 
 generate material decomposition data based on the scannings at the different angles  (see figure 9, element S2003 discloses determining corrective map which includes the actually measured values of the corrective material or decomposition data);
generate air calibration data based on at least one air scan using the at least one X-ray tube at at least one rotation speed  (Figure 9, element S2001 discloses generating Air measurement, see paragraph [0055]-[0056] discloses the rotation speed of the 900 times); and 
calibrate a forward model for the X-ray scanner system based on the material decomposition data and the air calibration data (see figure 9, S2003 discloses a corrective map based on the measured corrective material or material composition data and the measured air calibration data, see also figure 12).    
Regarding claim 12, Kojima discloses the system of claim 11, wherein the at least one X-ray tube is stationary (see figure 11).
Regarding claim 15, Kojima discloses the system of claim 11, wherein the at least one slab is placed level in the field of view of the X-ray scanner system (see figure 4B element 104 is placed level in the field of view of the scanner of figure 11).  .  
Regarding claim 16, Kojima discloses the system of claim 11, wherein the at least one slab fully covers the field of view of the X-ray scanner system (see figure 4B, element 104 covers the field of view).    
Regarding claim 17, Kojima discloses the system of claim 11, wherein the processing circuitry is further configured to scan, after the calibrating of the forward model for the X-ray scanner system, an object (See figure 8, after the correction using the corrective material map or forward model, an image is take of the subject).    
Regarding claim 18, Kojima discloses the system of claim 17, wherein the at least one slab comprises multiple materials (see figure 11, elements 104-1, 104-2, see paragraph [0097] discloses different materials).    
Regarding claim 19, Kojima discloses the system of claim 11, wherein the X-ray scanner system is a photon counting CT scanner system (see claim 1). 
Regarding claim 20, Kojima discloses the system of claim 11, wherein the at least one slab comprises a plurality of slabs with different heights (see paragraph [0097] discloses that the materials 104-1 and 104-2 are different thickness).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, 13 and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of US2019/0313993 (Zhou).
Regarding claim 3, Kojima discloses the method of claim 1, and Kojima further discloses  wherein the material decomposition data includes a weighted bin response (see figure 5B includes a bin response which weighs each bin). 
Kojima does not teach that the material decomposition data includes a pulse pileup correction term.
Zhou teaches a method for a calibration method where the material decomposition data includes a pulse pile up correction (see title, see also claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Kojima with the pulse pile up correction discloses by Zhou in order to increase the accuracy in the detected counts by including a pulse pile up correction (see paragraph [0026]).
Regarding claim 4, Kojima discloses the method of claim 1, wherein the forward model includes a weighted bin response (see figure 5B includes a bin response which weighs each bin), the at least one known linear attenuation coefficient , see paragraph [0048] and [0089] discloses attenuation, the at least one known pathlength the pathlength is also known as the length of the slab is known see paragraph [0043]), and the air calibration data (see figure 9, element S2001).  
Kojima does not teach that the material decomposition data, which is used in the forward model, includes a pulse pileup correction term.
Zhou teaches a method for a calibration method where the material decomposition data, used in the forward model includes a pulse pile up correction (see title, see also claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Kojima with the pulse pile up correction discloses by Zhou in order to increase the accuracy in the detected counts by including a pulse pile up correction (see paragraph [0026]).
Regarding claim 13, Kojima discloses the system of claim 11, wherein the material decomposition data includes a weighted bin response (see figure 5B includes a bin response which weighs each bin). 
Kojima does not teach that the material decomposition data includes a pulse pileup correction term.
Zhou teaches a method for a calibration method where the material decomposition data includes a pulse pile up correction (see title, see also claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Kojima with the pulse pile up correction discloses by Zhou in order to increase the accuracy in the detected counts by including a pulse pile up correction (see paragraph [0026]).
Regarding claim 14, Kojima discloses the system of claim 11, wherein the forward model includes a weighted bin response (see figure 5B includes a bin response which weighs each bin), the at least one known linear attenuation coefficient , see paragraph [0048] and [0089] discloses attenuation, the at least one known pathlength the pathlength is also known as the length of the slab is known see paragraph [0043]), and the air calibration data (see figure 9, element S2001).  
Kojima does not teach that the material decomposition data, which is used in the forward model, includes a pulse pileup correction term.
Zhou teaches a method for a calibration method where the material decomposition data, used in the forward model includes a pulse pile up correction (see title, see also claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Kojima with the pulse pile up correction discloses by Zhou in order to increase the accuracy in the detected counts by including a pulse pile up correction (see paragraph [0026]).
Conclusion
EP3955059A1- see figure 1
US2020/0281543- discloses material decomposition calculation
US2020/0261050- see figure 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896